Citation Nr: 1214033	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, as secondary to a service-connected disability.

2.  Entitlement to service connection for a low back disorder, as secondary to a service-connected disability.

3.  Entitlement to service connection for sciatica, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1961 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Here, the issues on appeal have been recharacterized, as are set forth on the title page of this decision, to address the matter of whether the Veteran's claimed right ankle, low back, and sciatica disabilities are secondary to either his service-connected left ankle disability or his service-connected residuals of a traumatic brain injury (TBI).  

In May 2008, the RO granted a temporary total rating effective March 4, 1999 based on left ankle surgery requiring convalescence pursuant to 38 C.F.R. § 4.30; assigned a noncompensable rating from June 1, 1999; and assigned a 10 percent rating from August 9, 2005.  The Veteran filed a timely notice of disagreement (NOD), but later (in a statement received at the RO in March 2009) withdrew his NOD.  Accordingly, this matter (pertaining to the rating of the Veteran's service-connected left ankle disability) is not in appellate status at this time.  

In July 2010, the Board remanded the case so that a VA examination could be scheduled.  Further review of the claims folder indicates that the Appeals Management Center (AMC) has complied with the Remand directives.  Neither the Veteran, nor his representative, has contended otherwise.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
FINDING OF FACT

Competent evidence of record does not indicate that a service-connected disability has caused, or aggravated, the Veteran's right ankle disorder, low back disorder, or sciatica.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not caused, or aggravated, by a service-connected disability.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310(a) (2011).

2.  A low back disorder was not caused, or aggravated, by a service-connected disability.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310(a) (2011).

3.  Sciatica was not caused, or aggravated, by a service-connected disability.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pre-decisional letters dated in July 2005 and September 2005 complied with VA's duty to notify the Veteran with regards to the claims of entitlement to service connection for a right ankle disorder, and a low back disorder and sciatica, respectively.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Further, in a March 2006 pre-decisional letter, the RO notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, and post-service, treatment records; provided physical examinations; and provided the Veteran the opportunity to give testimony before VA.  In this regard, the Board notes that, in March 2008, the Veteran requested a hearing.  In May 2008, he, along with his representative, attended an informal conference with a Decision Review Officer at the RO in lieu of the previously-requested hearing.  Also, the September 2010 VA examination is adequate for adjudication purposes.  The examiner reviewed the claims file and the statements of the Veteran, provided a complete rationale for the opinions, and summarized the pertinent evidence of record.  The Veteran has submitted private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis-Service Connection

The Veteran maintains that either his service-connected left ankle sprain or his service-connected TBI caused a right ankle disorder, a low back disorder, and sciatica.  The Board notes that, in October 1967, the RO granted service connection for a left ankle sprain (0%) and posttraumatic encephalopathy, residuals of cerebral contusions (TBI) (10%), effective October 1, 1967.  As noted in the Introduction portion of this decision, by the May 2008 rating action, the RO granted a temporary total rating effective March 4, 1999 based on left ankle surgery requiring convalescence pursuant to 38 C.F.R. § 4.30; assigned a noncompensable rating from June 1, 1999; and assigned a 10 percent rating from August 9, 2005.  By an April 2009 rating action, the RO granted a 40 percent evaluation, effective from October 23, 2008, for the service-connected TBI residuals.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Ankle Disorder

An August 1967 VA examination contains a normal evaluation of the feet.

A September 2005 VA examination shows that the Veteran reported right ankle pain, which he described as an ache, since 1974.  It was intermittent and ranged in intensity from 0/10 to 3/10.  The frequency and duration were activity dependent.  He denied redness, heat, stiffness, or joint instability.  He reported some intermittent swelling and weakness.  He denied the use of any assistive devices.  Upon physical examination, his gait was antalgic with a single point cane.  His right ankle was nontender throughout and ligamentously stable.  There was no edema or deformity.  Peripheral pulses were 2+.  Active range of motion was within normal limits.  X-rays showed minimal osteoarthritic changes (most likely posttraumatic) at the right ankle joint.  The diagnosis was right ankle arthralgia.  The examiner opined that the Veteran's right ankle condition was not secondary to his left ankle condition, but rather due to morbid obesity and severe genu varum resulting in changes in body mechanics while walking on both the knee and the ankle.  

A September 2010 VA examination shows that the Veteran reported right ankle pain since 1974.  He denied any trauma.  He described an aching that was worsened by walking and climbing stairs.  He complained of intermittent swelling and weakness, but no stiffness or joint instability.  He denied having received any treatment for his right ankle in the past.  Examination showed no redness, warmth, or swelling.  The Veteran denied pain on palpation.  The examiner noted that the Veteran "really didn't have much sensation in the right foot at all."  Range of motion testing was intact and associated with lateral discomfort on plantar flexion, adduction, and abduction.  The examiner reviewed the claims file, to include the 2005 X-rays.  No ankle disability was diagnosed.  However, the examiner opined that "[i]t is not at least as likely as not" that either the Veteran's service connected left ankle disorder or service-connected TBI caused or aggravated any current right ankle disorder.  He noted that there is no documentary evidence that the left ankle was sufficiently impaired to a degree which would be expected to affect the Veteran's posture, gait, or body mechanics to the extent that a right ankle condition would result.  The examiner also noted that "[t]here is no documentation that [the Veteran] has any residuals of a TBI which would be expected to cause a right ankle disorder."

The medical opinion provided in the September 2010 report is clear that the Veteran's right ankle disorder is neither caused, nor aggravated, by either the service-connected left ankle sprain or the service-connected TBI residuals.  Rather, the September 2010 examiner believes that neither service-connected disability was severe enough to have caused or aggravated a right ankle disorder.  This opinion is well reasoned and supported by reference to objective medical evidence.  Indeed, although the September 2005 examiner did not address the issue of whether the Veteran's right ankle disorder was aggravated by his service-connected left ankle disorder, this examiner did review the claims folder, interview the Veteran, and conduct a physical examination of him-and then concluded that the Veteran's right ankle arthralgia was due to factors other than his service-connected left ankle disability and TBI residuals.

The Board has considered the Veteran's assertions that his right ankle disorder is caused by his service-connected disabilities; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his right ankle disorder and his service-connected disabilities.  His opinion, therefore, has no probative value.  Indeed, even if the Board were to conclude that his opinion has some probative value, his opinion is far outweighed by the opinions provided by the VA examiners who discussed the evidence of record and provided a complete rationale for their medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against this claim.  There is no doubt to be resolved.  Service connection for a right ankle disability, as secondary to a service-connected disability, is not warranted. 

B. Low Back and Sciatica

An August 1967 VA examination contains a normal musculoskeletal evaluation.

A private treatment record dated December 1989 shows that the Veteran reportedly suffered a work-related back injury in October 1989.  X-rays of the lumbar spine revealed degenerative changes with more significant involvement of the lower lumbar spine and narrowing of the intervertebral disc spaces.  There was a mild degree of lumbar scoliosis to the left.  The sacroiliac joints appeared intact.

Documents from the Minnesota Department of Human Services from June 1990 to September 1991 contain diagnoses of lumbar strain, sacroiliac strain, multiple level lumbar disc disease, and spinal stenosis. 

In November 1991, the Veteran underwent left L4 hemilaminotomy and decompression with bilateral hemilaminotomies of L5 with decompression for "bilateral leg pain, left greater than right, in an L5 distribution."

May 1992 X-rays showed minimal degenerative changes at the articular facets at the lumbosacral spine.  

VA treatment records from January 1999 to August 2005 show that the Veteran was treated for low back pain that radiated down his left leg.  An MRI revealed multi-level stenosis, worst at L3-4.

The Veteran submitted to a VA examination in October 2005.  He related that he had injured his back at work in the 1970's and had suffered from low back pain ever since.  He complained of constant pain that he rated at 3/10, as well as leg numbness when he walked.  A recent epidural had helped.  He reported a history of falls.  Physical examination revealed an antalgic gait.  The Veteran was unable to walk on his heels and toes or squat.  The examiner reviewed the claims file and diagnosed a work-related back injury and "status post back surgery 1992 degenerative disc disease lumbar spine with multilevel disk bulging L3-6, spinal stenosis, and right lower extremity radiculopathy."  He opined that it was not at least as likely as not that the Veteran's current low back condition and sciatic radiculopathy nerve condition were due to or aggravated by his service-connected left ankle condition.  He further stated that there were no conditions of the Veteran's right side noted to be related to his service-connected left ankle condition. 

In a statement dated May 2008, Dr. T.F. indicated that it was his opinion that a chronic left ankle problem may result in low back problems from poor positioning  during ambulation. 

In September 2010, the Veteran underwent another VA examination.  He related a history of low back pain since a 1970's work-related injury.  He complained of constant back pain that was aggravated by walking and standing.  He also reported leg pain, numbness, weakness, and cramping in his right leg.  He related a history of falls due to a feeling of instability in his left knee.  

The examination was conducted with the Veteran in his wheelchair due to the fact that he was a large man who reported being unsteady on his feet.  There was tenderness primarily along the lower lumbosacral spine and the paravertebral muscles on the left.  Sensory examination revealed tingling and discomfort in both lower extremities.  The examiner reviewed the claims file, to include the 2005 VA examination report and MRI and diagnosed degenerative disc disease with broad-based disc bulging from L3 through L6 with associated mild to moderate narrowing of the spinal canal at L4-L5 and to a lesser extent L3-L4; broad based disc bulges and lateral osteophytes at L4-L5 and L5-S1 that abut the extra foraminal nerve roots bilaterally; and mild neuroforaminal narrowing bilaterally at L4-L5, and on the left at L3-L4.  The examiner opined that "[i]t is not at least as likely as not" that the Veteran's service-connected left ankle disorder caused or aggravated any current low back disorder.  He noted that the records were clear on the acute onset of back pain in relationship to specific post-service injuries.  The examiner further opined that "[i]t is not at least as likely as not" that the Veteran's service connected left ankle disorder caused or aggravated any current sciatica/radiculopathy disorder.  Rather, the examiner believed that the Veteran's sciatica and radiculopathy are secondary to the Veteran's nonservice-connected back disability.  Finally, the examiner opined that "[i]t is not at least as likely as not" that residuals of the Veteran's service-connected TBI caused or aggravated any current low back disorder or sciatica.  He noted that the records were clear that the acute onset of back pain was related to a post-service injury, and that there was no documentation of any TBI residuals which would be expected to cause a low back disorder or sciatica.

The medical opinion provided in the September 2010 report is clear that any current low back or sciatica disorder is not caused, or aggravated, by either the service-connected left ankle sprain or the service-connected TBI.  Rather, the September 2010 examiner believes that the left ankle disability and the TBI were not severe enough to result in a low back or sciatica disorder.  This opinion is well reasoned and supported by reference to objective medical evidence.  

In contrast, the Board finds the private doctor's May 2008 opinion (that a chronic left ankle problem may result in low back problems due to poor positioning during ambulation) to be equivocal.  The doctor provided no rationale, and it is unclear, from a review of his opinion, whether it was based on a review of the Veteran's medical history.  

The Veteran specifically claims that his low back and sciatica disorders are caused by his service-connected disabilities; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his low back condition and sciatica/radiculopathy and his service-connected disabilities.  His opinion, therefore, has no probative value.  Indeed, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA examiners who discussed the evidence of record and provided a complete rationale for their medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against these claims.  There is no doubt to be resolved.  Service connection for a low back disability and for sciatica, both as secondary to a service-connected disability, is not warranted. 


ORDER

Entitlement to service connection for a right ankle disorder, as secondary to a service-connected disability, is denied.

Entitlement to service connection for a low back disorder, as secondary to a service-connected disability, is denied.

Entitlement to service connection for sciatica, as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


